— Judgment, Supreme Court, New York County (Carol Arber, J.) entered March 24, 1992, in favor of plaintiff in the total sum of $79,962.56, unanimously affirmed, without costs.
Judgment was entered after denial of defendant’s motion to vacate an order granting, on defendant’s default, plaintiff’s motion to strike defendant’s pleadings. Defendant had previously defaulted on repeated requests for answers to interrogatories. Defendant made clear that its prior counsel had intentionally defaulted on the motion to strike because he believed that his client did not have a tenable position after failing to provide the information needed for the interrogatory answers.
The IAS Court correctly determined that, regardless of the merits of the defense, there was no reasonable excuse for the default (see, Dimitratos v City of New York, 180 AD2d 414). There is a difference between law office failure and misguided strategy (see, King v Tanner, 144 Misc 2d 1073, 1076), and this seems to be a case of the latter. Concur — Wallach, J. P., Kupferman, Kassal and Rubin, JJ.